Scott, Judge,
delivered the opinion of the court.
This was an action began in a justice’s court and appealed to the law commissioner. It was on an account “ for two months and two days’ services rendered driving beer wagon.” There was evidence that the plaintiff was seen with horses worked in the defendant’s beer wagon and the witness thought the plaintiff drove for the defendant. Other witnesses tes*171tiffed that defendant was engaged in other occupations than that of driving a beer wagon. The plaintiff objected and excepted to this evidence on the ground that it did not support the account in which the suit was brought. The time at which the witnesses saw the defendant at work for the plaintiff was the same for which wages were claimed. We see no error here and the judgment is affirmed, with ten per cent, damages.
The other judges concur.